Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall within ten days stipulate to reduce the verdict to the sum of $5,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly and as so modified is, together with the order, affirmed, without costs of this appeal to either party. All concur, except Crosby, J., who dissents and votes for revérsale on the law and facts, on the ground that the finding of the jury that the decedent was free from contributory negligence is contrary to and against the weight of the evidence.